                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

 MANDAN, HIDATSA AND ARIKARA
 NATION,

                        Plaintiff,
                                                    Case No. 18-cv-1462 (CRC)
                        v.

 THE UNITED STATES DEPARTMENT
 OF THE INTERIOR; RYAN ZINKE, in his
 official capacity as Secretary of the United
 States Department of the Interior,

                        Defendants,

 SLAWSON EXPLORATION COMPANY,
 INC.,

                        Intervenor-Defendant.

                             MEMORANDUM OPINION AND ORDER

       This case concerns the Bureau of Land Management’s (“BLM”) approval of permits for

Slawson Exploration Company, Inc. (“Slawson”), to drill horizontal oil and gas wells underneath

Lake Sakakawea in North Dakota. The well pad is located 600 feet from the lake on privately-

owned “fee” land within the Fort Berthold Indian Reservation, which is where Plaintiff Mandan,

Hidatsa and Arikara Nation (“MHA Nation” or “Tribe”) resides. The Tribe brought this lawsuit

against the U.S. Department of the Interior and its now-former Secretary Ryan Zinke (“federal

defendants”) to challenge the issuance of the drilling permits. It says the BLM’s decision to

approve the permits violated a tribal law requiring that all well sites be at least 1,000 feet from

the lake. Slawson, as it did in the administrative proceedings, intervened as a defendant.

       Slawson, joined by the federal defendants, has moved to transfer the case to the District

of North Dakota—where the land in question and the relevant BLM decisionmakers are
located—arguing that the case presents an entirely local dispute with no meaningful connection

to the District of Columbia. The Tribe opposes the motion. For the reasons that follow, the

Court will grant the motion and transfer the case to the District of North Dakota.

 I.    Background

       In 1953, the federal government completed construction of the Garrison Dam along the

Missouri River in central North Dakota. Compl., ECF No. 1, ¶ 19. The erection of the dam

created Lake Sakakawea, a 180-mile long reservoir that runs through the Fort Berthold Indian

Reservation. Id. The reservation is home to the Mandan, Hidatsa and Arikara Nation, a

federally-recognized tribe. Id. ¶¶ 11, 14.

       BLM, an agency of the Department of the Interior, administers federal oil and gas leases.

In 2011, Slawson applied to the BLM’s North Dakota Field Office for permits to drill multiple

horizontal wells underneath Lake Sakakawea. Id. ¶ 41. The wells share a common well pad on

privately-owned, non-Indian “fee” land approximately 600 feet from the shore. Id. ¶¶ 42–43.

(Fee land is property that is individually owned rather than held by the federal government in

trust for Indian tribes.) According to Slawson, the well bores will penetrate mineral beds held

either by the federal government, the State of North Dakota, or private entities. They will not

reach minerals held by, or in trust for, the Tribe. See Slawson’s Motion to Transfer (“MTT”),

Exhibit A (Environmental Assessment), ECF No. 18-2, at 1; MTT, Exhibit B (Decl. of Eric

Sundberg), ECF No. 18-3, ¶ 4. The BLM’s North Dakota Field Office analyzed the potential

impact of Slawson’s proposed project as required by the National Environmental Policy Act, 42

U.S.C. § 4321 et seq., and, in March 2017, published an Environmental Assessment, a Finding of

No Significant Impact, and a Decision Record. Compl. ¶ 49. The office approved the project

and granted the permits. Id.



                                                 2
       The MHA Nation sought administrative review of this decision with BLM’s Montana-

Dakotas State Director. Id. ¶ 50. It argued that the location of the well pad violated a tribal

resolution passed in February 2017 that imposed a 1,000-foot setback requirement on all wells

near the lake regardless of whether the land was held in fee or owned by, or in trust for, the Tribe

or its members. Id. The Tribe also argued that the location of the well pad conflicted with the

BLM’s own resource management plan, which applies to the development of federal minerals in

North Dakota, id. ¶ 28, the Army Corps of Engineers’ management plan for Lake Sakakawea, id.

¶ 33, and the Bureau of Indian Affairs’ programmatic biological assessment and evaluation for

oil and gas development in the Fort Berthold Reservation, id. ¶ 37. See id. ¶ 50. In April 2017,

the State Director affirmed the Field Office’s decision to issue the permits. Id. ¶ 51. The

affirmance was grounded on a finding that the BLM was not bound by the Tribe’s setback law

because the permits in question were for use on privately-owned fee land, not land owned by the

Tribe or its members, and that the Tribe thus lacked civil jurisdiction over Slawson under the

Supreme Court’s decision in Montana v. United States, 450 U.S. 544 (1981). See MTT, Exhibit

F (BLM State Director Decision), ECF No. 18-7, at 4–5.

       The Tribe then filed a Notice of Appeal and Petition for Stay with the Interior Board of

Land Appeals (“IBLA”). Compl. ¶ 52. As it did here, Slawson intervened. Id. In August 2017,

an administrative judge from the IBLA issued an order staying the effectiveness of Slawson’s

permits pending review of the merits of the Tribe’s appeal. Id. ¶ 53.

       In response, Slawson turned to the District of North Dakota for an injunction preventing

the IBLA from enforcing the stay. Id. ¶¶ 54–55. The district court entered a temporary

restraining order (“TRO”) against the stay in August 2017, which allowed Slawson to continue




                                                 3
drilling, id. ¶ 56, and in November 2017, it extended the TRO into a preliminary injunction and

denied the Tribe’s motion to dismiss, id. ¶ 60.

       In the meantime, the BLM and Slawson asked the Director of the Department of the

Interior’s Office of Hearings and Appeals (the “Director”) to take jurisdiction over the Tribe’s

appeal, which was still pending before the IBLA administrative judge. Id. ¶ 62. The Director

agreed to do so in October 2017, id. ¶ 63, and, after the District of North Dakota issued its final

order, determined in March 2018 that the IBLA should not have issued the stay order, id. ¶ 66.

The Director then proceeded to the merits of the Tribe’s appeal and, relying substantially on the

District of North Dakota’s TRO decision, concluded that the BLM had properly approved

Slawson’s permit applications. Id. ¶ 68.

       The Tribe asks this Court to review the decision affirming the BLM’s approval of the

permits. See Compl. (filed June 20, 2018). It argues that the “BLM was required to apply the

MHA Nation’s setback law to [Slawson’s proposed] Project, and under that law, it was required

to deny” the permits. Id. ¶ 72. The Tribe contends that the agency was required to apply the

setback law for three main reasons: (1) the law was enacted pursuant to the Tribe’s federally-

approved constitution; (2) the law was enacted pursuant to the Tribe’s inherent sovereign

authority to protect the health and welfare of the Tribe; and (3) “the United States has a trust duty

and a treaty duty to apply and enforce the Tribe’s laws.” Id.

       Both Slawson and the federal defendants have moved to transfer this case to the District

of North Dakota. The Tribe opposes the motion.

 II.   Legal Standard

       District courts have discretion to transfer a case to another venue “[f]or the convenience

of parties and witnesses, in the interest of justice.” 28 U.S.C. § 1404(a). Courts assess motions



                                                  4
to transfer according to an “individualized, case-by-case consideration of convenience and

fairness.” Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 29 (1988) (citation omitted). The

moving party bears the initial burden of establishing that transfer is proper. City of W. Palm

Beach v. U.S. Army Corps of Eng’rs, 317 F. Supp. 3d 150, 153 (D.D.C. 2018) (citation omitted).

       First, the moving party must establish that the plaintiff could have brought its suit in the

transferee forum, here North Dakota. 28 U.S.C. § 1404(a). The Tribe does not dispute that it

could have brought this suit in the District of North Dakota because “a substantial part of

property that is the subject of the action is situated” there. Id. § 1391(e); see generally Opp’n,

ECF No. 27.

       Next, the moving party must demonstrate that both private convenience factors and

public interest factors, taken together, weigh in favor of transfer. Courts generally consider three

public interest factors and six private interest factors. The public interest factors are “(1) the

transferee forum’s familiarity with the governing laws . . . ; (2) the relative congestion of the

calendars of the potential transferee and transferor courts; and (3) the local interest in deciding

local controversies at home.” City of W. Palm Beach, 317 F. Supp. 3d at 156 (citation omitted).

And the private interest factors are “(1) the plaintiff’s choice of forum; (2) the defendant’s choice

of forum; (3) whether the claim arose elsewhere; (4) the convenience of the parties; (5) the

convenience of the witnesses . . . ; and (6) the ease of access to sources of proof.” Id. at 154

(citation omitted).

 III. Analysis

       Slawson urges the Court to transfer the case because the District of Columbia has only an

attenuated connection to the Tribe’s claims while North Dakota has a clear local interest in them

insofar as the land at issue is in North Dakota, the Tribe resides in North Dakota, and it was the



                                                   5
BLM’s North Dakota Field Office that made the underlying permit decision. The Tribe counters

that venue is proper here and that Slawson cannot overcome the strong presumption favoring a

plaintiff’s choice of forum, especially because this lawsuit presents legal questions of national

importance for all tribes. The Court concludes that, on balance, the public and private interest

factors weigh in favor of transfer. The Court addresses those factors in turn.

       A. Public interest factors

       Two of the three public interest factors (the public interest in having local controversies

decided locally and the transferee court’s familiarity with the parties and the issues in this case)

weigh in favor of transfer while a third (the relative congestion of the courts) weighs slightly

against.

               1. Local interests

       “‘[P]erhaps the most important factor’ in the motion-to-transfer balancing test is the

interest in having local controversies decided locally.” Alaska Wilderness League v. Jewell, 99

F. Supp. 3d 112, 116 (D.D.C. 2015) (quoting Pres. Soc. of Charleston v. U.S. Army Corps of

Eng’rs, 893 F. Supp. 2d 49, 54 (D.D.C. 2012)). Slawson and the federal defendants paint this

dispute as entirely local. MTT at 18–19; Fed. Defs.’ Reply at 1, 3–5. To advance the point,

Slawson emphasizes other cases in which courts in this district have transferred challenges to

BLM permitting decisions to the districts in which the agency first made those decisions. For

example, in Intrepid Potash-New Mexico, LLC v. U.S. Department of the Interior (“Intrepid

Potash”), 669 F. Supp. 2d 88 (D.D.C. 2009), the court transferred the case to New Mexico

because “the land at issue is entirely within New Mexico, and the BLM field office in Carlsbad

and the New Mexico state director made the original decisions to approve the drilling

applications.” Id. at 95. And in Southern Utah Wilderness Alliance v. Lewis (“SUWA”), 315 F.



                                                  6
Supp. 2d 82 (D.D.C. 2004), the court transferred the case to Utah where the “primary issue in

this case” was “the BLM Utah state office’s proposal to sell the 21 parcels [located in Utah] and

the procedures it followed.” Id. at 87. Here, the Tribe challenges the BLM’s North Dakota Field

Office’s approval of permits for drilling on land in North Dakota. And, as Slawson notes, even

the Tribe emphasizes that the land potentially affected—Lake Sakakawea—has local

significance: The lake is a “critical source” of drinking water for the Tribe and the public, is “at

the heart of the MHA Nation’s religious and cultural identity,” and is a place of recreation for

North Dakotans. Compl. ¶¶ 20–21. This factor would seem, then, to weigh in favor of transfer

to North Dakota.

       The Tribe disagrees, arguing that this case presents questions of “national importance.”

Opp’n at 18. Cases with “national implications” are less likely to “be considered the type of

purely ‘localized controversy’ that would warrant transfer to the local district court.” Forest Cty.

Potawatomi Cmty. v. United States, 169 F. Supp. 3d 114, 118 (D.D.C. 2016) (quoting Stand Up

for Cal. v. U.S. Dep’t of the Interior, 919 F. Supp. 2d 51, 64 (D.D.C. 2013)).

       The Tribe offers three reasons why this case has national importance: (1) the Missouri

River (into which the lake flows) is “a major national waterway” that could be imperiled by an

oil spill resulting from Slawson’s drilling operations; (2) the unique “government-to-government

relationship” between tribes and the United States is “per se, a national issue”; and (3) the

Tribe’s suit concerns tribal lawmaking authority and the federal government’s duty to enforce

compliance with those laws pursuant to its trust relationship with tribes. Opp’n at 18.

       The Court need address plaintiff’s first and second reasons only briefly. First, while the

Missouri River is undoubtedly a national waterway, this case concerns only Lake Sakakawea and

its immediate environs. And the Tribe fails to explain how a spill resulting from drilling



                                                  7
operations in the lake would likely affect sections of the Missouri River beyond those environs,

let alone in states other than North Dakota. The case therefore does not implicate the kind of

interstate issues that were at play in the case cited by the Tribe challenging the Army Corps of

Engineers’ operation of the dam and reservoir system on the Missouri River. See Opp’n at 7–8

(quoting Amicus Brief, Am. Rivers v. Army Corps of Eng’rs, No. 03-cv-241-GK, 2003 WL

23781196, ECF No. 26, at 3, 5 (D.D.C. Mar. 28, 2003), in which state amici argued against a

motion to transfer the case from the District of Columbia to the District of North Dakota in part

because many of the dams and reservoirs were located in states upstream from North Dakota).

Second, the Tribe is simply incorrect that any case pitting an Indian tribe versus the United

States is necessarily one of national concern. Courts in this district routinely grant motions to

transfer cases brought by tribes against the federal government. See Shawnee Tribe v. United

States, 298 F. Supp. 2d 21, 25 & 25 n.5 (D.D.C. 2002) (listing cases).

       The weight of this public factor really turns on the MHA Nation’s third argument

concerning national importance. The Tribe insists that this is not a case about “a run of the mill

decision to allow an oil and gas well to be drilled,” Opp’n at 9, but rather whether the federal

government must “condition a permit to drill” on fee land within a reservation “on compl[iance]

with the Tribe’s substantive laws” pursuant to the “federal trust duties to tribes,” id. at 23. The

answer to this question, the Tribe says, could have serious implications for other tribes that

purport to regulate reservation lands held in fee.

       Slawson counters that the Tribe oversells the general applicability of this case by

ignoring directly controlling case law. In its view, this case involves “the routine administrative

application of a decades-old standard—originally announced in Montana v. United States, [450

U.S. 544 (1981)]—establishing the circumstances under which a tribe can regulate non-Indians



                                                     8
on fee lands within the boundaries of a reservation.” Reply at 17. And though the Tribe argues

that Montana does not speak to the federal government’s authority to condition permits on

compliance with tribal laws, Slawson correctly points out that the Tribe would still “need the

authority to pass that law in the first instance to trigger such an obligation.” Id. at 19.

       So a threshold question in this case will be whether the Tribe had the authority to pass its

1000-foot setback law in the first place. Both before this Court and throughout the

administrative proceedings, the Tribe has identified two sources of authority for the setback law:

its inherent sovereign powers to protect the health and welfare of its members, and its federally-

approved 1936 constitution. See Compl. ¶ 71; see also Mot. for TRO, Exhibit 6 (The MHA

Nation’s Pet. for Stay in Appeal to IBLA), Slawson Exploration Co., Inc. v. U.S. Dep’t of

Interior, Civ. No. 17-cv-166-DLH-CSM, ECF No. 3-7, at 11–13 (D.N.D. Aug. 12, 2017); MTT,

Exhibit F (BLM State Director Decision) at 2–3. The scope of the first asserted source of

authority is squarely controlled by Montana. That case presented “the question of the power of

[a] Tribe to regulate non-Indian fishing and hunting on reservation land owned in fee by

nonmembers of the Tribe.” Montana, 450 U.S. at 557. The Supreme Court explained the

“general proposition that the inherent sovereign powers of an Indian tribe do not extend to the

activities of nonmembers of the tribe.” Id. at 565. The Court then identified two exceptions to

this general rule when “Indian tribes [do] retain inherent sovereign power to exercise some forms

of civil jurisdiction over non-Indians on their reservations, even on non-Indian fee lands”: (1)

when nonmembers “enter consensual relationships with the tribe or its members, through

commercial dealing, contracts, leases, or other arrangements” and (2) when nonmembers’

conduct on fee lands within the reservation “threatens or has some direct effect on the political

integrity, the economic security, or the health or welfare of the tribe.” Id. at 566 (citations



                                                   9
omitted). The Tribe contends, as it did in the administrative proceedings, that it had the authority

to pass the 1000-foot setback law pursuant to the second Montana exception because that law is

intended to protect the health and welfare of its members by protecting the lake from a

catastrophic oil spill. Compl. ¶ 71. The Court need not take a position on the merits of the

Tribe’s argument. It suffices here that the issue involves a straightforward application of

Supreme Court precedent to specific facts concerning the health and safety risks of Slawson’s

drilling operations. That is not a matter of generalized national concern.

        The Tribe advances a more colorable argument with respect to its second cited source of

authority for the setback law: its federally-approved constitution. The Tribe argues that, separate

from its inherent sovereign authority, Article I of its constitution expressly defines the Tribe’s

civil jurisdiction as extending “to all persons and all lands, including lands held in fee, within the

exterior boundaries of the Fort Berthold Reservation.” Compl. ¶ 15 (emphasis in original). In

isolation, this blanket assertion of jurisdiction over fee lands plainly sweeps more broadly than

what Montana permits. But the Tribe counters that the Secretary of Interior approved the

constitution in 1936 pursuant to an act of Congress—the Indian Reorganization Act of 1934, 25

U.S.C. § 461 et seq.—and, as a result, that approval reflects an express delegation of

congressional authority to the Tribe to regulate fee land. By this reasoning, the Tribe says,

Montana does not curtail its power to enact the setback law. 1




       1
         Slawson has consistently disputed the notion that the Secretary of Interior’s approval of
the Tribe’s 1936 constitution amounted to a delegation of authority to regulate privately-owned
fee land. See Reply at 19; MTT Exhibit J (D.N.D. TRO Decision), ECF No. 18-11, at 9 n.5
(explaining that Slawson argued before the District of North Dakota court that the IRA “only
authorized the MHA Nation to develop a constitution, and did not specifically approve the
constitution at issue”).

                                                 10
       Again, the Court need not opine on the merits of the Tribe’s argument. Conceptually, the

issue could implicate other tribes, although the Tribe cites no case in the almost forty years since

Montana pitting its jurisdictional rule against broader assertions of jurisdiction in a federally-

approved tribal constitution. This absence of caselaw might suggest that this case presents less

of an issue of general application than the Tribe asserts. In any event, the Court concludes that

potential national implications of this case do not outweigh the significant local interests of

North Dakota and its residents, which includes the Tribe. Moreover, courts in the District of

North Dakota are perfectly capable of addressing any broader issues that arise. “As the D.C.

Circuit has articulated, there is no ‘blanket rule that national policy cases should be brought [in

the District of Columbia].’” City of W. Palm Beach, 317 F. Supp. 3d at 157 (alterations in

original) (quoting Starnes v. McGuire, 512 F.2d 918, 928 (D.C. Cir. 1974)). Thus, because this

case focuses on land in North Dakota and an administrative decision made in North Dakota, and

because federal courts in North Dakota are more than capable of handling cases involving

national issues, the Court finds that this factor weighs in favor of transfer.

               2. Familiarity with governing laws

       Although all federal courts are “‘presumptively competent to decide’ issues of federal

law,” id. at 156 (citation omitted), courts in this district have considered “the courts’ respective

knowledge of the parties and facts” as well as any “considerable experience” the transferee court

may have in a particular area of the law. Ysleta del Sur Pueblo v. Nat’l Gaming Comm’n

(“Pueblo”), 731 F. Supp. 2d 36, 40–41 (D.D.C. 2010). Here, the District of North Dakota is

already familiar with the parties and the facts in this case and, contrary to the Tribe’s assertion,

has already considered many of the Tribe’s substantive arguments. Although the District of

North Dakota considered an interim administrative stay order rather than the final denial of the



                                                  11
Tribe’s appeal as here, the court necessarily had to determine whether the Tribe or Slawson was

likely to succeed on the merits of the administrative appeal when deciding whether to issue the

TRO. See MTT Exhibit J (D.N.D. TRO Decision), at 8–10. The District of North Dakota

expressly considered whether the MHA Nation had civil jurisdiction over Slawson or the BLM

under Montana’s second exception, id. at 10, whether the Tribe’s constitution authorized it to

regulate non-tribal members on fee lands, id. at 10 n.5, and whether the BLM had any

“obligation to enforce or recognize tribal law when making federal decisions affecting non-

Indian lands,” id. at 10. Those are the very substantive issues the Tribe asserts make this case

one of national rather than local importance.

       Because the District of North Dakota is familiar with the facts and issues in this case and

has already considered the likely merits of some of the Tribe’s arguments, the Court concludes

that the interest in judicial economy also favors transfer.

               3. Relative congestion

       Finally, the third public interest factor weighs slightly against transfer. Slawson and the

federal defendants concede that the District of North Dakota has more pending cases per

judgeship than the District of Columbia because of a judicial vacancy. MTT at 18 n.6; Reply at

11; Fed. Defs.’ Reply at 8. But, as this Court explained in a previous case, “the relative

complexity of the two courts’ dockets may not be reflected in this purely mathematical statistic”

and, in any event, “this one factor, on its own, does not outweigh all of the others.” W.

Watersheds Project v. Jewell, 69 F. Supp. 3d 41, 44 (D.D.C. 2014).

       B. Private interest factors

       The private interest considerations also weigh in favor of transfer.




                                                 12
               1. Choice of forum and where the claim arose

       Courts ordinarily afford great deference to a plaintiff’s choice of forum. Wyandotte

Nation v. Salazar, 825 F. Supp. 2d 261, 268 (D.D.C. 2011). A plaintiff’s choice of forum is

given less deference, however, “‘when that choice is not [the] plaintiff’s home forum,’” and even

less when the chosen forum “has no meaningful ties to the controversy.” Id. (first quoting

Pueblo, 731 F. Supp. 2d at 42; then quoting Thayer/Patricof Educ. Funding, LLC v. Pryor Res.,

Inc. 196 F. Supp. 2d 21, 31 (D.D.C. 2002)).

       The Court concludes that the Tribe’s choice of forum is entitled to less deference here.

The Tribe resists this conclusion, arguing that even if the District of Columbia is not its home

forum, the Court should afford its choice “substantial deference” because of the unique

“government-to-government relationship” between Indian Tribes and the United States. Opp’n

at 4–5. But courts in this district have rejected this argument in the past and, as explained above,

“have a history of providing less deference to Native American Indian tribes when they have

brought suit in this, their non-home forum.” Shawnee Tribe, 298 F. Supp. 2d at 25 & 25 n.5.

       Moreover, the Court sees few meaningful ties between the District of Columbia and this

case. That some of the federal defendants are located in the District of Columbia does not create

a substantial factual nexus between the Tribe’s complaint and the District. Id. at 25–26 (“[M]ere

involvement on the part of federal agencies, or some federal officials who are located in

Washington D.C. is not determinative.”). Rather, a substantial part of the events giving rise to

the Tribe’s claims occurred elsewhere: The Tribe’s reservation is located in North Dakota; the

land in question is located in North Dakota; and it was the BLM’s North Dakota Field Office that

made the underlying decision to grant Slawson the permits.




                                                13
        The Tribe tries to shift the focus back to the greater Washington region by saying that

“[i]t is the OHA Director’s decision” to affirm the approval of the petitions “which is on appeal”

and that Director is located in nearby Arlington, Virginia. Opp’n at 9. Plaintiff’s focus on the

OHA Director’s involvement is misplaced. Courts in this district generally look to the location

of the underlying administrative decision rather than any subsequent appeals when determining

where a claim arose. See Intrepid Potash, 669 F. Supp. 2d at 99 (emphasizing that “[w]hile the

challenged decision here was made by IBLA in Virginia, the original BLM decision was made in

New Mexico”); see also SUWA, 315 F. Supp. 2d at 87 (noting that it was “the BLM Utah state

office’s” actions that were the “primary issue in this case,” not actions taken by the Department

or BLM headquarters, because “the actual lease decisions regarding the 21 parcels in dispute

were made by officials in BLM’s Utah office”).

        The Tribe further contends that this case is “not a run of the mill decision to allow an oil

and gas well to be drilled”; it is about “the broader federal decision to no longer require

compliance with tribal (or federal) health, welfare, and safety laws.” Opp’n at 9. But these

arguments simply echo those regarding the national importance of this case and, as explained

above, the Court has concluded that any national importance is outweighed by the localized

nature of the dispute.

        Slawson also argues that the Court should afford some weight to its choice of forum.

MTT at 13. “A defendant’s ‘choice of forum must be accorded some weight’ if the defendant

presents legitimate reasons for preferring to litigate the case in the transferee district. In

Administrative Procedure Act (‘APA’) cases, a defendant’s choice of forum deserves ‘some

weight’ where the harm from a federal agency’s decision is felt most directly in the transferee

district.” Gulf Restoration Network v. Jewell, 87 F. Supp. 3d 303, 313 (D.D.C. 2015) (quoting



                                                  14
Nat’l Wildlife Fed’n v. Harvey, 437 F. Supp. 2d 42, 48 (D.D.C. 2006)). As the court

acknowledged in Gulf Restoration Network, where the harm is felt most directly overlaps with

whether a case presents local issues. Id. To the extent there is harm, the economic and

environmental impacts of the BLM’s approval of the drilling permits will be felt most acutely

where Slawson plans to drill. Accordingly, this factor also weighs slightly in favor of transfer.

               2. Other private interest factors

       The remaining private interest factors are relatively inconsequential and do not weigh

heavily in either direction. See Pueblo, 731 F. Supp. 2d at 42 (“[Because] this is an APA case,

neither the convenience of the parties and witnesses nor the ease of access to sources of proof

weighs heavily in the analysis.”). The Tribe is located solely in North Dakota, making the

District of North Dakota more convenient for it; the administrative record appears to have been

transferred to the Director in Arlington, Virginia when she took jurisdiction over the Tribe’s

appeal to the IBLA, see Opp’n at 9, 11; and there are not likely to be any witnesses in this

administrative-law case.




                                                15
 IV. Conclusion

       In all, the Court finds that two of the three public interest factors and three of the six

private interest factors weigh in favor of transfer; three factors are neutral; and one factor weighs

against transfer. Accordingly, it is hereby

       ORDERED that [18] Intervenor-Defendant Slawson’s Motion to Transfer is GRANTED.

This action shall be transferred to the United States District Court for the District of North

Dakota.

       SO ORDERED.


                                                               CHRISTOPHER R. COOPER
                                                               United States District Judge

Date: February 5, 2019




                                                 16
